DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group II invention without traverse encompassing claims 1-13 in the reply filed on 10/27/2020 is acknowledged. 
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the phone interview conducted on October 27, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dispensing tubes mentioned in claims 4, 10-12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an For examination purposes, the claims are interpreted by the barrel is in communication with the dispensing tubes. Applicant is recommended to clarify to overcome this issue.

Claim Objections
Claim 12 is objected to because of the following informality: Line 5 of claim 12 states “a plurality of hollow comb teeth, wherein the comb teeth”. For consistency purposes, applicant is recommended to change it to “a plurality of hollow comb teeth, wherein the hollow comb teeth” or provide appropriate correction.
Claim 12 is objected to because of the following informality: Line 11 of claim 12 states “connected to the hollow comb teeth wherein each comb tooth”. For consistency purposes, applicant is recommended to change it to “connected to the hollow comb teeth wherein each hollow comb tooth” or provide appropriate correction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 13, line 8, the term “pivot point” renders the claim indefinite because it is unclear if the claim refers to an intersection point at the distal end of the barrel, or a turning/ exit point, or an accumulation point of the cosmetic product prior dispensing into the dispensing tubes. For examination purposes, the term “pivot point” in the claim is interpreted as the point where the cosmetic material is leaving the distal end of the barrel. Applicant is recommended to clarify to overcome this issue.
Claim 12 recites the limitation “wherein the distal end” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “wherein the proximal end” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “wherein the distal end” in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-13 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Steward et al (US 8347894 B1).
Regarding claim 1, Steward discloses a tail comb for dispensing a hair product to a person's scalp comprising: a comb body (Fig. 5, 14 and 16), an elongated comb handle outwardly extended from the comb body (Fig. 5, 28), a plurality of comb teeth aligned in an array at the 
Regarding claim 2, Steward discloses the claimed invention of claim 1. Steward further discloses wherein the applicator extends parallel to the longitudinal midline of the body-handle (Refer to Fig. 5).
Regarding claim 3, Steward discloses the claimed invention of claim 1. Steward further discloses wherein the applicator (Fig. 2, 12) comprises a barrel having a proximal open end and a distal open end (Refer to Fig 2, 34 and 36).
Regarding claim 4, Steward discloses the claimed invention of claim 3. Steward further discloses wherein the distal open end of the barrel is attached to one or more dispensing tubes (Fig. 2. The distal end of barrel 34 is attached to the dispensing tube 54 which continue to be connected to dispensing tubes 60).
Regarding claim 8, Steward discloses the claimed invention of claim 4. Steward further discloses wherein the applicator (Fig. 5, 12) further comprises a plunger fluid-tightly and slidably arranged adjacent to the proximal end of the barrel (Fig. 5, 50. Also, refer to Cl 4 Line 22-23 “Plungers 50 are snuggly fitted into barrels 34 and 36, when they are inserted within them”).  
Regarding claim 9, Steward discloses the claimed invention of claim 1. Steward further discloses wherein one or more of the comb teeth are hollow (Fig. 5, the examiner notes that the teeth 30 have outlets 32 that pass completely through teeth 30 and are open to the front and back of the teeth 30 and contain open channel 60). 
Regarding claim 10, Steward discloses the claimed invention of claim 9. Steward further discloses wherein one or more dispensing tubes are attached to the one or more hollow comb 
Regarding claim 11, Steward discloses the claimed invention of claim 10. Steward further discloses wherein the one or more dispensing tubes (Refer to Fig. 2, 60) are attached to every other comb tooth (Fig. 2).  
Regarding claim 12, Steward discloses a comb body, an elongated comb handle outwardly extended from the comb body (Fig. 5, 14 and 16), a plurality of hollow comb teeth (Fig. 5, 30), wherein the comb teeth are aligned in an array at the bottom of the comb body (Fig. 5), extending from and parallel to a longitudinal midline of the body-handle (Fig. 5), a barrel-shaped applicator reversibly attached to the comb body comprising a hair product (Fig. 2, 12 and Cl 5 Line 9-11. “In use, a liquid hair product, such as hair oil, hair tonic, or hair dye, or a medication for the scalp is poured into either barrel 34 or 36 for application to the hair and/or scalp”) and a plunger (Fig. 2, 50) fluid-tightly and slidably arranged adjacent to the proximal end of the barrel (Fig 2, 36) , wherein the distal end of the barrel (Fig. 2, 36) is attached to one or more dispensing tubes (Fig. 2. The examiner notes that the distal end of barrel 36 is attached to the dispensing tube 54 which continue to be connected to dispensing tubes 60) to the hollow comb teeth (Fig. 2, 30) wherein each comb tooth has an opening at their distal end (Fig. 2, 32). 
Regarding claim 13, Steward discloses a comb body (Fig. 5, 14 and 16), an elongated comb handle outwardly extended from the comb body(Fig. 5, 28), a plurality of comb teeth aligned in an array at the bottom of the comb body (Fig. 5, 30) , extending from and parallel to a longitudinal midline of the body-handle (Fig. 5), and a barrel-shaped applicator reversibly attached to the comb body comprising a hair product (Fig. 2, 12 and Cl 5 Line 9-11. “In use, a liquid hair product, such as hair oil, hair tonic, or hair dye, or a medication for the scalp is poured into either barrel 34 or 36 for application to the hair and/or scalp”) and a plunger (Fig. 2, 50) fluid-tightly and slidably arranged adjacent to the proximal end of the barrel (Fig 2, 36), wherein the distal end of the barrel is attached to a pivot point (see annotated Fig. 2 below), wherein the .  

    PNG
    media_image1.png
    655
    745
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Steward et al (US 8347894 B1) in view of Jung (US 20100132730 A1).
Regarding claim 5, Steward discloses the claimed invention of claim 3. Steward does not specifically disclose wherein the barrel comprises a compressible insert. Jung teaches a dye hair brush with compressible insert (Fig. 2, 60) so that the cartridge 60 is preferably collapsible to allow full compression (para 0034) and to be able to fully distribute the cosmetic material inside the compressible insert. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the multiple dispensing combs of Steward be made with the compressible insert as taught by Jung so that the cartridge 60 is preferably collapsible to allow full compression (para 0034) and to be able to fully distribute the cosmetic material inside the compressible insert. 
Regarding claim 6, Steward and Jung disclose the claimed invention of claim 5. Jung further teaches wherein the compressible insert comprises a hair product (para 0002 “A user may push or turn a handle to control release of the mixed dye onto the brush for application to hair”). The proposed combination as well as the motivation for combining the references presented in the rejection of the parent claim apply to this claim and are incorporated herein by reference.
Regarding claim 7. Steward and Jung disclose the claimed invention of claim 6. Steward further discloses wherein the hair product comprises a moisturizing cream, conditioner, gel, cream, hair oil, dye, serum, lotion and/or pharmaceutical product or any combination thereof (Refer to Cl 5 Line 9-11. “In use, a liquid hair product, such as hair oil, hair tonic, or hair dye, or a medication for the scalp is poured into either barrel 34 or 36 for application to the hair and/or scalp”). 



Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772